Exhibit 2.1 EXECUTION VERSION CONFIDENTIAL STOCK PURCHASE AGREEMENT by and among TOWER HOLDINGS, INC. , LINEAGE THERAPEUTICS INC. , ROUNDTABLE HEALTHCARE PARTNERSII, L.P., ROUNDTABLE HEALTHCARE INVESTORSII, L.P., AND THE OTHER STOCKHOLDERS, OPTIONHOLDERS AND WARRANTHOLDERS PARTY HERETO, as Sellers, IMPAX LABORATORIES, INC. , as Buyer, ROUNDTABLE HEALTHCARE MANAGEMENT II, LLC , (solely with respect to Section 8.3) and ROUNDTABLE HEALTHCARE PARTNERSII, L.P. , as the Stockholder Representative Dated as of October 8, 2014 Table of Contents Page ARTICLEI DEFINITIONS 2 Section 1.1 Definitions 2 Section 1.2 Interpretation ARTICLEII PURCHASE AND SALE; PURCHASE PRICE 19 Section 2.1 Purchase and Sale of the Shares 19 Section 2.2 Purchase Price 19 Section 2.3 Purchase Price Adjustments 21 Section 2.4 Purchase Price Adjustment Payments 22 Section 2.5 Options 24 Section 2.6 Warrants 25 Article III CLOSING 25 Section 3.1 Closing Date 25 Section 3.2 Payments on the Closing Date 25 Section 3.3 Buyer’s Additional Closing Deliveries 26 Section 3.4 Sellers’ Closing Deliveries 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS 28 Section 4.1 Organization, Power and Standing of Sellers; Authority of Sellers 28 Section 4.2 Title to Shares 29 Section 4.3 Conflicts 30 Section 4.4 No Brokers 30 Section 4.5 Legal Proceedings 30 Section 4.6 Compliance with Requirements of Laws and Orders 30 Section 4.7 No Other Representations 30 ARTICLEV REPRESENTATIONS AND WARRANTIES CONCERNING THE ACQUIRED COMPANIES 31 Section 5.1 Organization; Capital Structure of the Acquired Companies ; Power and Authority 31 Section 5.2 Tower Subsidiaries and Investments 33 Section 5.3 Conflicts 34 Section 5.4 Financial Statements 35 Section 5.5 Operations Since Balance Sheet Date 36 Section 5.6 Taxes 36 -i- Table of Contents (continued) Page Section 5.7 Governmental Permits 38 Section 5.8 Real Property 38 Section 5.9 Personal Property 38 Section 5.10 Intellectual Property 39 Section 5.11 Title to Tangible Property 41 Section 5.12 No Violation or Litigation 41 Section 5.13 Contracts 43 Section 5.14 Status of Contracts 44 Section 5.15 Employee Benefits 45 Section 5.16 Employee Relations and Agreements 46 Section 5.17 Environmental Matters 47 Section 5.18 Sufficiency of Assets 47 Section 5.19 Customers and Vendors 48 Section 5.20 Insurance 48 Section 5.21 Indebtedness 48 Section 5.22 Product Liability ; Product; Recall; Inventory 48 Section 5.23 Related Party Contracts 49 Section 5.24 No Brokers 49 Section 5.25 No Investments 50 Section 5.26 No Other Representations 50 Article VI REPRESENTATIONS AND WARRANTIES CONCERNING BUYER 50 Section 6.1 Organization of Buyer 50 Section 6.2 Authority of Buyer 50 Section 6.3 Conflicts 50 Section 6.4 No Violation or Litigation 51 Section 6.5 Compliance with Requirements of Laws and Orders 51 Section 6.6 Financial Capability ; Financing 51 Section 6.7 Solvency 52 Section 6.8 Investment Intent 53 Section 6.9 No Brokers 53 Section 6.10 Buyer Products 53 Section 6.11 No Other Representations 53 Article VII ACTIONS PRIOR TO THE CLOSING DATE 54 Section 7.1 Access to Information 54 Section 7.2 Notifications 54 Section 7.3 Consents of Third Parties; Governmental Approvals 55 Section 7.4 Operations Prior to the Closing Date 58 Section 7.5 Termination of Related Party Contracts 61 Section 7.6 Lineage Preferred Shares 61 Section 7.7 Benefits 61 -ii- Table of Contents (continued) Page Section 7.8 Financing 62 Section 7.9 Refinancing Indebtedness 65 Section 7.10 Production 65 Article VIII ADDITIONAL AGREEMENTS 66 Section 8.1 Tax Matters 66 Section 8.2 Director and Officer Liability and Indemnification 70 Section 8.3 Maintenance of Existence 71 Section 8.4 No Further Rights, etc. 71 Section 8.5 401(k) Plans 71 Section 8.6 Financial Statements 72 Section 8.7 Warrant Shares 72 Article IX CONDITIONS PRECEDENT 72 Section 9.1 Conditions Precedent to Obligations of Each Party 72 Section 9.2 Conditions Precedent to Sellers’ Obligations 73 Section 9.3 Conditions Precedent to Buyer’s Obligations 73 Section 9.4 Frustration of Closing Conditions 74 Article X Termination 74 Section 10.1 Termination 74 Section 10.2 Notice of Termination 75 Section 10.3 Effect of Termination 75 Article XI INDEMNIFICATION 75 Section 11.1 Indemnification by Sellers 75 Section 11.2 Indemnification by Buyer 78 Section 11.3 Direct Claims 79 Section 11.4 Third Person Claims 80 Section 11.5 Determination of Indemnification Amounts 82 Section 11.6 Exclusive Remedy 83 Section 11.7 Applicable Survival Period 83 Article XII STOCKHOLDER REPRESENTATIVE 83 Section 12.1 Appointment of Stockholder Representative 83 Section 12.2 Actions by Sellers 85 Section 12.3 Liability of Stockholder Representative 85 Section 12.4 Reliance by Buyer 85 Section 12.5 Expense Reserve 86 -iii- Table of Contents (continued) Page ARTICLE XIII 86 Section 13.1 Confidential Nature of Information 86 Section 13.2 No Public Announcement 87 Section 13.3 Notices 88 Section 13.4 Successors and Assigns 89 Section 13.5 Access to Records after Closing 89 Section 13.6 Entire Agreement; Amendments 89 Section 13.7 Interpretation 90 Section 13.8 Waivers 90 Section 13.9 Expenses 90 Section 13.10 Partial Invalidity 91 Section 13.11 Execution in Counterparts 91 Section 13.12 Further Assurances 91 Section 13.13 Disclaimer of Warranties 91 Section 13.14 Enforcement 92 Section 13.15 Non-Recourse 92 Section 13.16 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 93 Section 13.17 Certain Matters Regarding Representation of the Companies and Certain Sellers 93 Section 13.18 Waiver of First Refusal Rights 95 EXHIBITS ExhibitA Sellers and Percentage Interests ExhibitB Accounting Methodologies ExhibitC Form of Escrow Agreement ExhibitD Working Capital Illustration iv- STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT , dated as of October 8, 2014 (this “ Agreement ”), is by and among (a) TOWER HOLDINGS, INC. , a Delaware corporation (“ Tower ”), (b) LINEAGE THERAPEUTICS INC. , a Delaware corporation (“ Lineage ” and, together with Tower, the “ Companies ”), (c) ROUNDTABLE HEALTHCARE PARTNERSII, L.P. , a Delaware limited partnership (“ RT Partners ”), in its capacity as a Seller and as the Stockholder Representative (in each case as defined below), ROUNDTABLE HEALTHCARE INVESTORSII, L.P. , a Delaware limited partnership (“ RT Investors ”), the other stockholders of Tower set forth on Exhibit A hereto (together with RT Partners and RT Investors, the “ Tower Stockholders ”), the other stockholders of Lineage set forth on Exhibit A hereto (together with RT Partners and RT Investors, the “ Lineage Stockholders ” and, the Lineage Stockholders together with the Tower Stockholders, the “ Stockholders ”), (d) the Optionholders (as defined below), (e) the Warrantholders (as defined below) (collectively, the Stockholders, the Optionholders and the Warrantholders, the “ Sellers ”), (f) RoundTable Healthcare Management II, LLC, a Delaware limited liability company (solely with respect to Section 8.3 ) (the “
